Citation Nr: 0932139	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  98-18 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin condition 
diagnosed as skin tags, to include as due to an undiagnosed 
illness. 
 
2.  Entitlement to an initial (compensable) evaluation for 
bronchitis.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran has verified active duty from October 1990 to May 
1991, from August 1991 to March 1992, and from January 1993 
to February 1994.  This included time in the Southwest Asia 
theatre of operations during Operation Desert Shield/Storm.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1998 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana which, among other things, denied 
service connection for a skin condition, to include as due to 
an undiagnosed illness.  

Service connection was granted for bronchitis, rated zero 
percent disabling effective from date of award.  The 
appellant appeals for a higher initial disability evaluation.  
Therefore, analysis of this issue requires consideration of 
the rating to be assigned effective from the date of the 
award of service connection. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The case was remanded by decisions of the Board dated in 
October 2003 and November 2006.

Following review or the record, the issue of entitlement to 
an initial (compensable) evaluation for bronchitis is once 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim of entitlement to service connection for 
skin tags have been accomplished.

2.  There is competent medical evidence of record that skin 
tags are not related to the Veteran's military service.  


CONCLUSION OF LAW

A skin condition diagnosed as skin tags was not incurred in 
or aggravated by service and is not an undiagnosed illness. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has a skin disorder that is 
of service onset that is the result of exposure to 
environmental toxins in Southwest Asia for which service 
connection should be granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the duty to notify the Veteran was 
not satisfied prior to the initial unfavorable decision on 
the claim under consideration.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied in 
letters sent to the appellant in May 2005 and March 2007 that 
fully addressed the required notice elements.  Although the 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the matter in 
supplemental statements of the case in August 2005, and most 
recently July 2009 after adequate notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

The Board would also point out that in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims held that upon receipt of an application for 
service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) VA is required to provide the claimant with notice 
of what information and evidence are considered in 
establishing a disability rating and an effective date of the 
award of benefits if service connection is granted.  In this 
case, however, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claimed condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for a skin condition, to include as due to an undiagnosed 
illness..  Extensive VA clinical records have been associated 
with the claims folder.  The case was remanded for further 
development in 2003 and 2006.  The Veteran has been afforded 
several VA examinations in this regard, to include a medical 
opinion.  Documentation from the Social Security 
Administration has been received and reviewed.  He does not 
contend that there is outstanding evidence that has not been 
considered in this regard.  The Board thus finds that further 
assistance would not aid the Veteran in substantiating the 
claim, and that VA does not have a duty to assist that is 
unmet with respect to the issue on appeal. See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The claim of entitlement to service 
connection for a skin condition diagnosed as skin tags is 
ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2009).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. 
§ 1117(e) (West 2002 & Supp. 2009); 38 C.F.R. § 3.317(d) 
(2009).

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (b) (2009).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply. 
VAOPGCPREC 8-98.

The Persian Gulf War provisions of 38 U.S.C.A. § 1117 were 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
awarded for medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  For purposes of this 
section, the term medically unexplained chronic multi-symptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 3.317(a) (2) 
(ii) (2009).

Factual Background 

The Veteran's service clinical records do not refer to any 
treatment for a skin problem.  On post service VA general 
medical examination in December 1997, the skin was evaluated 
as normal.  The appellant was afforded a series of VA 
examinations between May and June 1998 for mental health 
purposes, and provided a history of exposure to environmental 
toxins in the Gulf War zone that included smoke or fumes from 
a kerosene tent heater and diesel fuel.  He denied any skin 
exposure.  He admitted to being exposed to paint solvents and 
other petrochemical solutions and fumes.  He denied exposure 
to depleted uranium, and nerve and mustard gas.  He denied 
having a skin rash.

The appellant filed a claim in July 1998 for service 
connection for "small mole type growths" that had "started 
to sprout" all over his neck and arms within the last two 
years.  In correspondence received in August 1998, he related 
that he had developed numerous mole-like growths primarily on 
the right side of his body within the last six years for 
which he requested dermatology consultation.  In September 
2000, he stated that since about one year after his return 
from Saudi Arabia, a number of moles had grown all over his 
body.  

On VA dermatology examination in October 2002, the Veteran 
reported that he began noticing growths around his neck and 
in his axilla two to three years after returning from Saudi 
Arabia.  He described them as occasionally irritating and 
wondered if they might be related to his service in the Gulf 
War zone.  Physical examination disclosed five to 10 light 
brown 2 to 3-millimeter fibroepithelial polyps on the neck 
and a similar number in the bilateral axilla.  Mild 
acanthosis nigricans of the bilateral axilla was also 
observed.  An additional one to two fibroepithelial polyps 
were noted in the right inguinal fold and proximal leg.  
Following examination, an assessment of multiple acrochordons 
(skin tags) was rendered.  

The Veteran underwent a VA dermatology examination in 
December 2005 and provided a history of the onset of moles 
around 1992, roughly one year after he returned from Saudi 
Arabia.  He said that they were increasing in number but that 
some had resolved spontaneously.  He reported mild irritation 
and occasional bleeding if during haircuts or shaving.  
Physical examination disclosed papillomatous, hyperpigmented 
elevated lesions at the base of the neck, near the right 
lateral canthus, on the chest, abdomen and on the underarms.  
There was no rash.  A diagnosis of skin tags was rendered.  

Pursuant to the Board's most recent remand in 2006, the 
appellant was afforded a VA compensation and pension 
examination for skin purposes in May 2009.  The examiner 
noted that the claims folder and medical records were 
reviewed.  History and findings reported previously were 
recounted.  A diagnosis of skin tags also known as 
acrochordons and fibroepithelial polyps was reiterated.  The 
examiner stated that skin tags were not caused by or a result 
of military service.  The rationale provided for this opinion 
was that skin tags were a very common benign cutaneous 
neoplasm affecting the majority of the population and could 
be familial.  It was reported that they were more common in 
patients who were overweight or had diabetes due to an 
unregulation of insulin-like growth factor receptors on 
keratinocytes which were the majority skin cells.  It was 
concluded that the appearance of the Veteran's skin tags 
after his military service was coincidental.

Legal Analysis

At the outset, the Board points out that no complaints or 
findings relating to skin tags were shown during service.  
When examined by VA in December 1997, the skin was evaluated 
as normal.  The record reflects that the Veteran filed a 
claim for such in July 1998 and stated that the condition had 
developed within the past two years.  Although he 
subsequently changed the date of onset several times and 
eventually settled on within one year of returning from Saudi 
Arabia, the clinical evidence does not provide a basis to 
find that skin tags are related to service on a direct basis. 
See 38 U.S.C.A. § 1110, 1131, 38 C.F.R. § 3.303.

The Veteran does not primarily assert, however, that skin 
tags are of direct service incurrence.  Rather, he avers that 
the condition is due to an undiagnosed illness related to his 
service in the Persian Gulf War zone.  The Board finds, 
however, that the clinical evidence of record is unambiguous 
as to causation.  When examined for VA compensation and 
pension purposes in May 2009, the examiner unequivocally 
opined that skin tags, also known as acrochordons or 
fibroepithelial polyps, were not caused by or a result of 
military service, and provided clear rationale for this 
opinion as stated above.  There is no competent medical 
evidence of record that establishes that the veteran's 
diagnosed skin tags are related to his active service or to 
any incident thereof.  The Board would also point out that as 
skin tags, acrochordons or fibroepithelial polyps are 
diagnosed disorders, the Persian Gulf War presumption of 
service connection does not apply (See VAOPGCPREC 8-98).  The 
skin condition cannot therefore be found to be due to an 
undiagnosed illness incurred during or as the result of the 
Veteran's Persian Gulf service.  Therefore, service 
connection must be denied on all applicable bases. See 38 
U.S.C.A. §§ 1110, 5103, 1117, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

The only other evidence in support of the claim is the 
Veteran's own statement to the effect that skin tags are 
related to service or to an undiagnosed illness.  However, as 
a layperson, he is not competent to provide a probative 
opinion on a medical matter, such as the etiology of his skin 
disorder. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In reaching the above conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

Service connection for a skin condition diagnosed as skin 
tags is denied.


REMAND

The Veteran asserts that his service-connected bronchitis is 
more disabling than reflected by the currently assigned 
disability evaluation and warrants a higher rating.  

Subsequent to the most recent Board remand in 2006, 
documentation of record indicates that the Veteran was 
scheduled for four appointments at VA, one of which was in 
the pulmonary function clinic on May 7, 2009.  He was 
afforded a VA pulmonary examination on the same day the 
report of which contains a notation to "[s]ee PFTs 5/7/09 in 
vista imaging.".  In the supplemental statement of the case 
dated in July 2009, the RO references the pulmonary function 
test results as normal.  However, there are no pulmonary 
function test results of record for Board review.  The 
findings on pulmonary function testing are crucial to 
adjudication of the Veteran's claim.  Therefore, the case is 
being remanded to retrieve the cited test results and 
associated them with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Pulmonary function test results 
obtained on May 7, 2009 should be 
associated with the claims folder.

2.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


